The sole count in the indictment charged and the appellant was convicted of the unlawful possession of equipment for making intoxicating liquor. The phase of the statute denouncing this offense having been omitted in amending the law *Page 395 
on the subject, it becomes necessary, in obedience to Article 16 of the Penal Code exempting from punishment those offending against a law subsequently repealed before the judgment becomes final, to order that the judgment be reversed and the prosecution dismissed. Chapter 61, Laws of the Thirty-seventh Legislature, First and Second Called Sessions; Frank Cox v. State,90 Tex. Crim. 256, recently decided.
Reversed and dismissed.